Anton M. Lebedev, Attorney at Law, For Bryant, Brittany Sue Opal.
Daniel P. O'Brien, Special Deputy Attorney General, Adam Everett, Assistant District Attorney, N. Lorrin Freeman, District Attorney, For State of North Carolina
Davis Cooper
Joseph L. Hyde, Assistant Attorney General
Kristin Jo Uicker, Assistant Attorney General
ORDER
Upon consideration of the petition filed by Defendant on the 5th of April 2019 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 9th of May 2019."
Upon consideration of the petition filed by Defendant on the 5th of April 2019 in this matter for a writ of certiorari to review the orders of the District and Superior Courts, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th of May 2019."
The following order has been entered on the motion filed on the 20th of April 2019 by Defendant for Leave of Court to Consider Defendant's Reply:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2019."
The following order has been entered on the motion filed on the 8th of May 2019 by Defendant to Redact Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference, this the 9th of May 2019."